Case 1:14-cr-00189-TSC Document 69 Filed 04/17/20 Page 1of5

UNTTES STATES AESTLECT CourT Fics je
Fot THE NISTRICT AF COLOMBCA

 

en

 

 

 

LUE TEDS STATES OF AMERICA ) aXe
V. ) Nos IHCRISI-D
MICRAEL SMITH UCR 4 -S TS ie .
_) ee
ANG

 

Marion) UNMOER 1% USC §358aCc\(A)CANG LA\C \ FoR,
MoSTELCATION OF SENTENCE

 

Dear Haverarnte SUAgee
COMES NOL) tne Pe¥ebioner Michael Smitty
Peo Se Respecthully request Wois Hewoanicle Conct
Loe expedite Review ok lis Mobind under 16 0-S-C-
BSS8A(o)ANAYC) whidnis Reviews Toe
CXkCACRATIAC v And/o@ compel WC CTAQIN Stamey

BACKGROWUES

VW On B-lA- ROMY PERTOMER LIAS clnenced Weatae
DIUS.c-3 B41 ca) toe NistG buiiodO oc FESPESER
CRACK CocAhoce,

ZNO 10-27 DOS Fea ee Ws servencect +6
Ico maolis 1 Feckeral Teisav

3) etic is coceavtly ucacce Rated at FOL
Seckley Tr Seavedc loest Vi eeiniA '

(1)
Case 1:14-cr-00189-TSC Document 69 Filed 04/17/20 Page 2 of 5

RELEVAST, SSUES
TEMMONERS COEREST TUCARCEZAHE) LIACLARKE
Causicleeaas Soc EMMESTATE RELEASE ae
Home. MONETSCLOG, AVE AS Noe, WarRlday riche.
Pardee KWrasso AS Wace Cormaravi2od COONEINV) :

 

AX Soe Mone of Maiss Melton aver erm Wrossanid

Acmegocaus have. Curforturmarely pask away. AU
PRISSRERS ARE Ak A Wei as Bask Lee / cheats

BAveto Moe Carasavio &, Deatas nae almench
ccouerecd AY cevernl Fedo Coageclional Tustin |
Worluadiig FOI CAkaate To hasisiann FOE Elktkaay
WO Onio Ack FEE Naniooayins Gauwecliest, Aikaaue
Genera Waar has tssvedt is Voted Memaransdut9 /
tote Bieeckuw of tne Federal Roeear of Felswr
Stains Vat ars-violerst stlemchees, alanich be.
Releaseck Trmeckintely Bete COvVEh-1\9. The Elderly

Ach nose, Ltn enectical Combis Beet

PONIES Cnacce TS AOI C\EST anuck Ine has
Seeeck wer TS% okLbis TUCALCE 2 ONVOa I YeRIK,
AW & PSH ensvitamest THIS Vaal imPossible |

He PiAckce social Ai StHCKIOC MLUk GHeIL MECE<<AI2L
PCaceadw."ES ro cacnlantk WE CEPCIAVIZUE . /

(2)
Case 1:14-cr-00189-TSC Document 69 Filed 04/17/20 Page 3 of 5

YEeRMOUE@ Ba RespecMolly Request AS Oye_
Sewveck ouch TMMESTATE RELEACE we HOME

NETENnSTICN) 5 avers She Cornauavigus,

POST SEMTESCIUG ACCOMPLISBKUERTS
Linile i custody y PexitTone ia uot srt

idle. bot Uv \ized his me vo fockined Ccducwre.

smsel®. TeRONUL Ihas Takei Fountitt Lselcbits 4
Ceionined Thi stiiog «Sele FAies), SRvg Fost] CRCEP),

DC NotcA, ATSS AWARENCSS, Deiver’s Educators acl
Mansy alle vactiiouek tecnica PRoAM'S Anich Ado
edocrkiod courses oKeweck ly Hoe, Roceau of Peisous,
Fekttiawesl Smit has also matutaiwed emplaymect
viaile i ousted yALA is ous head Ordedy and. SULTS
Seneca Nre WmnAaes Wale maisteuins Aewliuess at
nis Seely. He haS meatstatued A Model immare sient
Aud has Gailased Pre actvice pack gecommendarions of
Ye Bors Cawuselers Aud Case Mauases Aticl AS

Iphutedt Recondingly, Also Fesbiuei nas aotside suppact
Auch a pace ke \(ve.

©
Case 1:14-cr-00189-TSC Document 69 Filed 04/17/20 Page 4 of5

COWOLYSION _

LOHEREFOLE.. Festi fone Michael Sei
Respastully Request is Yocemote Casey ke make AU
Bpedited decisien anid Issue ro CRBEC aearing

Tm Kene seaved prsck Tmmectiate Release oucei

B358Qc)(ANANG) Betnctdinnty auc Compell(iug

Kepsaus. The ERROR J Coon pel VAS °5 reac ows
Fs We Lorldwicke Pande nnic, Kiran && Ye Corcrmayieug

COVWIK-19 ‘

KRespecxtol ly Solomited y
XtWohaal StU

MICHAEL SMOOTH
FAYLSI -OC7
FCL BEcKLey

‘V30c TACK SSO
Benvet oV QSB1S

To declare vider penaby of pecivey Boek eveaytninig
Conmtaduect herein is teuets Ye est of my Knnlecdee

Alo es cAlliobee Swan l.

bATE StGuATUCE

fu
Case 1:14-cr-00189-TSC Document 69 Filed 04/17/20 Page 5of5

CERMEICATE OF SERVICE

—-

of Mae Matin of APRIL ORD), TE mat lech ome “keve.

PRK CORLECH COPY of Motions vvctee § SS€EREA) (A)
Gest class POsrace J PREPANA Yemody Noe 7G Say
Fastek Seavices ak FOE Beckley ro Woe Ndllesiiy

eS. Sishe cx Cooert

SSS Gausshotiow Ave., SUI Roa (QANS
Loasiinug , SC 2R000L

Respeelully Submitted ;
Y Michne| Guth
MEcneel. Sbarrky
+E 3431-00 7
CH BEOCLEY -Mediom
Yolo Bor SSO
Semez, WY R5s\B
